PD-0179-15
                                                                              RECEIVED IN
MR    JOSE    GONZALES      III
                                                                        COURT OF CRIMINAL APPEALS
#1832029
                                                                              k'nw
JAMES    V.    ALLRED      UNIT                                                  OV 24 2015
2101    FM    369    N.

IOWA PARK,          TEXAS 76367                                                      ®ta. Clerk
11/19/15


TO:    ABEL    ACOSTA CLERK,

RE:    MOTION       FOR   REHEARING   AND   REHEARING   ENBANC    SUE   SPONTE

CASE    NO.    PD-0179-15




Dear Sir, enclosed is my motion for rehearing and rehearing enbanc,
in the above-mentioned and entitled cause.                  Please:"£ll:e-"with t~h3e Court.
Thank    You.




                                                            Sincerly,
                                                            Mr.    Jose   Gonzales     III




CC:    File    IT
                                      PD-0179-15


                                           IN    THE

                             COURT   OF    CRIMINAL       APPEALS

                                          OF    TEXAS




JOSE    GONZALES     III,
           Petitioner,



V.

THE    STATE   OF   TEXAS,
           Appellee.




                       PETITIONER'S        MOTION       FOR   REHEARING

                      IN ACCORDANCE WITH T.R.A.P.                RULE 64.

                                           TO    WIT:

Comes Now ^ose Gonzales III, Hereinstyled Petitoner, files this motion
for rehearing in the above-mentioned and entitiled cause.

                                          •ART.    I.,

Petitioner urges the Court that: Trial court erred in allowing Petitioner
to shackled in violation of U.S.                  Const.      Amends 6th and 14th.   Trial court
infringed upon Petitioner's                persumption of innocence, and counsel was
ineffective for not objecting to Petitioner being shackled, thereby
procedurally defaulting Petitioner's claim.
                                          ART.    II.,

The State committed double jeopardy when it prosecuted Petitioner for
multiple burglarious entries where there was only one unlawful entry
and the the gravamen for burglary is the unlawful entry not the complain
ant. Where for Petitioner was sentenced twice for one unlawful entry.
                                      ART.       III.,

Ineffective assisitance of counsel: The court of appeals erred in not
adjudicating the ineffective assistance of counsel on direct appeal
in opposition of Trevino v. Thaler, 569 U.S.                         (2013). Because of the
deep entrenched culture of not entertaining ineffective assistance of

counsel
Motion   Cont:

on direct appeal by the Texas Appellate Courts, said opinion by the
Supreme Court is still alien to the mindset of justices, and Court of
Criminal Appeals should mandate such claims be given the full penolopy
of ineffective assistance claims as required by trial courts on colla
teral review i.e,     11.07.   Furthermore,       since the record was   fully devel
oped said counsels on direct appeal were ineffective for filing Anders
Brief in contradiction of the plain errors of trial counsels.
Ineffective assistance of counsel: Counsel's failure to object to mis
jionder of two distinct offenses in the same indictment. Counsel did
not file pretrial motion, nor object during trial when misjionder became
apperrant.
                                  ART.    IV.,

Ineffective assistance of counsel:          Counsel's failure to file motion
to quash affidavit and information that was unsigned, hence prosecution
commenced upon the strength of.           unsigned information, that did not
confer jurisdiction upon the trial court.
                                   ART.V.,

Ineffective assistance of counsel for not filing motion for change of
venue in high profile prosecution after it became apperrant that Peti
tioner could not recieve a fair trial in said County.
                                  ART.    VI.,

Trial    judge abused her discretion by not ordering a change of venue
after it became impossible to seat an unbiased jury in high profile
case.


                                 ART.    VII.,

Counsel abandoned Petitioner, acting as no counsel at all,               merely
friend of court, giving testimony that his client was guilty and that
afixed in the jury minds that Petitioner was guilty of Count I and
Count II, thereby infringed upon Petitoner's persumption of Innocence,
and his right to counsel.
                                ART.     VIII.,

Petitioner's     counsel on appeal Fred Jiminez committed fraud by filing
Anders brief when such errors were plain and apperrant. such reasons
that      Fred Jiminez's wife was District Attorney and because of the
nepotism and political aspirations were the motivating reasons for
such fraud. The court appointed Stephen W. Byrne as Appeal Attorney
rendering Fred -Jiminez's Ander's brief Moot by opertion of law, and
court was in error for not ruling;Q/n this point of law.
Motion    Cont:



                                       ART.    IX.,

Petitioner's      counsel     of   record    rendered    ineffective assistance       of

counsel for not raising the defense of temporary insanity after
defense counsel made Petitioner's mental                     state at   the time of offen
se an-issue during trial.
                                      CONCLUSION1

Petitioner urges the Court to grant motion for rehearing or in lieu,
sue sponte order rehearing enbanc and order Petition for Discretionary
Review.    For the State       in their 11th hour brief conceded the               fact    that

Petitioner was correct in error for purpose of double jeopardy and
that alone should give Court reason to grant review. The 13th court
of appeals refusing oral argument as well as this court not addressing
grounds amount to a fundamental miscarriage of                       justice. Such issues
that Petitioner raised are what the American Judicial system was built
upon, and are plain and apperrant. such issues require further inquiry
fromthe    Court.   It   is   cases   like    this    that   Court   should   scrutinize    for

effectiveness of competent counsel,                  as well    as Petitioner has    recieved

his day in court.        Because Petitioner has not recieved his fair day in
court,    nor fundamental fairness as embodied by the Texas Const./                        U.S.
Const. Such review by thisaCourt is mandatory and fundamental. For the
Court to allow such misscarriaqe of justice is to co-sign tyranny and
insurrection against the U.S. Constitution art. VI.                      Furthermore,      Peti
tioner's pleadings should be construed liberally,                       for Petitioner is a
layman in the law-and should not be held to the srtigent rules of an
attorney/ ,and such procedural rules overlooking the merits of the case
that would require reversal is not consistent with judicial norms.

                                        PRAYER

Petitioner prays that the Court grant sue Sponte this Motion and all
requested therein/        and any and all relief that the Court deems just
and necessary.

                               (.) GRANTED () DENIED


iSigned .'this 1^ day of November, 2015.


Presiding Judge-
                                     CERTIFICATION



Petitioner certifies this motion is grounded                 in substantial case

law that a rehearing or a rehearing enbanc sue sponte should be

granted/ wherefore the intervening circumstances that are outlined

in the motion are of            fundamental   in nature.    Furthermore,       said

motion is made in good faith and not for delay.                  In accordance with

T.R.A.P.      Rule    79.2.




                                  INMATE DECLARATION

Petitioner declares under penalty of perjury that the the foregoing

motion   is    true    and    correct.

Signed this 19 Day of November, 2015.



                                                     Kesgfect/f ully

                                                     Jose/ Q&nzaresAOI          #1832029

                                                     JAM/E^V. ALLRED UNIT
                                                     2101   FM   369    N.

                                                     IOWA PARK,        TEXAS   76367




                                         4.
MR. JOSE GONZALES III
#1832029
JAMES V. ALLRED UNIT
2101 FM 369 N.
                                                h
IOWA PARK, TEXAS 76367
                                   COURT OF CRIMINAL         APPEALS
                                   C/O ABEL ACOSTA, CLERK
                                   P.O.BOX 12308,       CAPITOL STATION
                                    AUSTIN,      TEXAS 78711
                                                        ij/V//.^,.n,/./]|]pj^»i]|.ijJ|'n'''li